Citation Nr: 1205404	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran apparently had active service from May 1944 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the disability rating assigned for hearing loss from 10 percent to 40 percent.  

The Veteran disagreed with the disability level assigned in the February 2010 rating decision.  He has not disagreed with the effective date assigned for the increased rating.  No issue regarding the effective date of the increase from 10 percent to 40 percent is before the Board on appeal.

The Board notes that a temporary folder was forwarded to the Board for purposes of this appeal.  The Veteran has several other claims which are before the RO for adjudication.  The temporary claims folder forwarded to the Board for this appeal includes all documents related to this Veteran.  It does not include a Form DD 214 for the Veteran.  However, the Veteran has been granted service connection for several disabilities, and there is no contention that the service dates reflected in the temporary folder are incorrect.  The temporary folder did not include the Veteran's appointment of a representative, and an updated appointment of representative, VA Form 21-22, was obtained by the Board in October 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  In this case, the Veteran was provided VA examinations in February 2010 and August 2010.  The February 2010 VA examiner did not discuss any functional effect of the Veteran's hearing loss disability.  While the August 2010 examiner noted that the Veteran was not employed and that he had hearing difficulty in his occupational activities, the examiner failed to adequately address the functional effects caused by the hearing disability.  The Board, therefore, concludes that these examination reports are not adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran must be provided another examination for his hearing loss disability, to include a discussion on the effect of the hearing loss disability on occupational functioning and daily activities.  

Additionally, the Board notes that some of the clinical records reflect that the Veteran is accompanied by his wife, and that communication by the health care provider was apparently either directed to or through the Veteran's wife.  Some clinical records do not reflect whether or not the Veteran's wife was present, and, as such, may reflect that the Veteran did not require assistance with communication.  

It may be that the Veteran is accompanied because of his advanced age (the Veteran is past 90 years old) or is accompanied for reasons not related to service-connected hearing loss disability.  The Board is unable to determine, based on the clinical records associated with the claims file, whether or not the presence of another individual is required to facilitate the Veteran's communications even if his hearing aids are in and working.  

Further development of the evidence is required so that the agency of original jurisdiction may, in the first instance, address whether the Veteran's hearing disability requires that he be accompanied to all medical appointments, and address whether such a fact, if established, would present a disability picture not contemplated in the schedular criteria.  Then, after this development is conducted, consideration of an extraschedular evaluation should be adjudicated.  Thun v. Peake, 22 Vet. App. 111, 114-15 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center.  As this matter is being returned for additional development, all ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's current VA clinical records, to include those dated from February 2011 to the present.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Afford the Veteran an opportunity to identify any evidence regarding difficulty with verbal communication, such as difficulty distinguishing conversation from competing noise, or other such difficulties which cannot be addressed through amplification provided by hearing aids.  

3.  Afford the Veteran an opportunity to identify any VA or non-VA clinical or non-clinical records relevant to his contention that an evaluation in excess of the schedular 40 percent evaluation for hearing loss is warranted in his case.  

4.  Schedule the Veteran for an examination to determine the current severity and effect of his hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner. 

In addition to objective test results, the examiner should:

a)  fully describe the functional effects caused by the hearing loss disability in his or her final report, including specifically the impact of any such effect on the Veteran's employability;
b)  address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people; and
c)  determine whether the Veteran requires the assistance of another person to carry on conversations with health care providers or whether there is evidence of other hearing difficulty not contemplated in the mechanical evaluation of puretone thresholds. 

A report should be prepared and associated with the Veteran's VA claims folder. 

5.  If the agency of original jurisdiction determines that the schedular rating criteria, i.e., evaluation of puretone thresholds of hearing acuity, do not reasonably describe the Veteran's disability level and symptomatology, and that the schedular evaluation is inadequate to compensate the Veteran's disability, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.  

6.  After completing the above actions, and any other development indicated as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal including the extraschedular portion of the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



